Citation Nr: 0734850	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  04-26 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, claimed to be the result of Agent Orange exposure 
in service.

2.  Entitlement to service connection for hypertension, to 
include as secondary to Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION


The veteran had active military service from June 1965 to 
December 1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran testified at a 
Board videoconference hearing in January 2006.

During the Board hearing, the veteran withdrew from the 
appeal the issues of service connection for an upper 
respiratory condition, an immune system disorder, and a 
bilateral hand condition.  He confirmed the withdrawals in 
writing in January 2006.  See 38 C.F.R. § 20.204(b) (2005).  
Therefore, these matters are not currently before the Board.

In March 2006, the Board affirmed the RO's decision in this 
case.  The veteran appealed the case to the U.S. Court of 
Appeals for Veterans Claims (Court).  In June 2007, the VA 
General Counsel and the appellant's representative filed a 
joint motion with the Court.  The Court approved the joint 
motion that month, vacating and remanding the Board's 
decision in this case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is very unclear. 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed for a veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The list of diseases associated with 
herbicide exposure for purposes of the presumption includes 
Type II diabetes mellitus.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  To warrant service connection, Type II 
diabetes mellitus may manifest at any time after service.  38 
C.F.R. § 3.307(a)(6)(ii).
 
"Service in Vietnam" includes service in the waters offshore 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).  Service on a deep-water vessel 
in waters off the shores of Vietnam may not be considered 
service in the Republic of Vietnam.  VAOPGCPREC 27-97.  

At the outset, the veteran is currently diagnosed as having 
Type II diabetes mellitus according to private treatment 
records from Elmhurst Hospital.  According to his 
videoconference hearing testimony, the veteran contends that 
his diabetes first emerged in the late 1980s.  The medical 
evidence of record supports that contention.  There is no 
evidence of diabetes in service from June 1965 to December 
1968, or within the one-year period following the veteran's 
separation from service, or for many years thereafter.  

In this case, the veteran specifically alleges entitlement to 
service connection for Type II diabetes mellitus as a result 
of exposure to Agent Orange while serving in Vietnam.  The 
Board must therefore determine whether he is entitled to 
presumptive service connection for diabetes mellitus pursuant 
to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6), as well as 
whether the veteran is entitled to service connection on a 
direct basis.  Combee, 34 F.3d at 1043.

First, the Board finds that the veteran does not have 
"service in Vietnam," such that service connection on a 
presumptive basis due to herbicide exposure must be denied.  
38 U.S.C.A. § 1116;  38 C.F.R. §§ 3.307(a)(6),  3.313(a).  
Specifically, service medical records (SMRs), service 
personnel records (SPRs), and a National Personnel Records 
Center (NPRC) reply from July 2003 all confirm that the 
veteran served aboard the USS Hancock in the official waters 
of Vietnam in various intervals from December 1965 to October 
1968.  At his Travel Board hearing, the veteran testified 
that in he was on the Vietnam mainland for one day in March 
1966 to visit a fellow serviceman.  He arrived in Vietnam on 
a plane that departed from the USS Hancock to Da Nang.  

SPRs do not confirm this flight.  A lay statement in support 
of the veteran's visit to Vietnam is not possible because the 
serviceman the veteran visited died in Vietnam.  

Furthermore, a July 2003 NPRC record was negative for "in-
country" service in Vietnam.  Consequently, there is 
absolutely no contemporaneous evidence that the veteran's 
service involved duty or visitation to Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii); 3.313(a); VAOPGCPREC 27-97.  

The Board must find that the service records outweigh the 
veteran's recollection that he spent one day in Vietnam.  The 
fact that the veteran has supplied no statement or records 
(pictures, buddy statements, etc.) to support his claim from 
an independent source only provides additional evidence 
against such a finding.  Thus, the veteran is not presumed to 
have been exposed to herbicides in service despite his 
current diagnosis of Type II diabetes mellitus.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R.  § 3.307(a)(6).   
 
Second, the Board finds that service connection for diabetes 
mellitus on a direct basis as a result of herbicide exposure 
during service is not warranted.  In that respect, the 
competent evidence of record does not demonstrate actual 
exposure to herbicides or a nexus between any alleged 
exposure and his current diagnosis of diabetes mellitus.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Even if the Board were to assume a one day 
exposure to Vietnam for the limited purposes of service 
connection on a direct basis, the Board finds it unlikely, in 
the extreme, that such exposure would have caused the 
veteran's disability many years later.  

According to his written statements and videoconference 
testimony, the veteran contends that he was exposed to Agent 
Orange on board the USS Hancock in the period from December 
1965 to March 1967.  His DD Form 214 confirms that the 
veteran was a jet mechanic (ADJ) while on board the USS 
Hancock.  The veteran testified that he mixed Agent Orange 
with other chemicals to be placed into Napalm bomb shells 
loaded onto aircraft and used in the jungles of Vietnam while 
assigned to the "G" division.  He claimed that he wore no 
protective gear in mixing the Agent Orange approximately 
three to four times per week.  

Available SPRs from the USS Hancock are silent regarding any 
exposure to Agent Orange or indication of any of the mixing 
duties contended by the veteran.  Furthermore, a January 2003 
response from the NPRC recorded no records regarding 
herbicide exposure during service for the veteran.  Such 
facts weigh heavily against the claim.

In the Board's March 2006 decision, it was indicated that it 
was highly unlikely that the Navy had any chemical defoliants 
aboard their aircraft carriers.  Operation Ranch Hand was the 
name of the operation that sprayed chemical defoliant in 
Vietnam and it was performed entirely by the United States 
Air Force using modified cargo planes equipped with spray 
nozzles.  The Navy did not do any spraying.  No carrier-borne 
aircraft did any spraying (too small a plane to be of any 
effective use in this regard).

The joint motion requires the VA to confirm the fact that 
herbicides where not used  on the U.S.S. Hancock, despite the 
fact that there is absolute no evidence to support this 
finding.  In any event, the order of the Court must be 
obeyed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Compensation 
and Pension (C&P) Service and request a 
review of DoD's inventory of herbicide 
operations to determine whether herbicides 
were used on the U.S.S. Hancock during the 
Vietnam War.

2.  The RO should contact CURR (Center for 
Unit Records Research)/U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and ask them to attempt to confirm that 
herbicides were or were not used on the 
U.S.S. Hancock during the Vietnam War.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



